
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


EMPLOYMENT AGREEMENT


        Agreement, made this 12th day of March, 2004, between Crown Media
International, LLC, a Delaware limited liability company, with offices at 6430
South Fiddlers Green Blvd., Greenwood Village, CO 80111 or its permits assigns
("Employer") and Jeff Henry ("Employee").

WITNESSETH:

        WHEREAS, Employer desires to retain the services of Employee and
Employee desires to be employed by Employer upon the terms and conditions set
forth:

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

        1.     Employment and Duties.

        (a)   Effective July 17, 2004 (the "Effective Date"), Employer hereby
continues to employ Employee and Employee hereby agrees to continue to serve as
Managing Director and Chief Executive of Crown Media International, Europe,
Middle East and Africa, as well as the Chief Executive of Crown Entertainment
Limited. (This position is also referred to as "Chief Executive, The Hallmark
Channel, UK & EMEA'). Employee will also continue to serve in such other related
capacities as shall be designated from time to time by Employer. Employee shall
continue to report to both to the President and Chief Executive Officer of Crown
Media Holdings, Inc. and to the President and Chief Executive Officer of Crown
Media International, LLC with respect to his duties as Chief Executive Officer
of Crown Entertainment Limited and to the President and Chief Executive Officer
of Crown Media International, LLC with respect to his duties in the remainder of
Europe, Middle East and Africa. Employee agrees to perform such services as are
consistent with Employee's position. Employee shall use his best efforts to
promote the interests of Employer and shall devote his full business time,
energy and skill exclusively to the business and affairs of Employer during the
"Term" (as "Term" is defined in Paragraph 2 below).

        (b)   During the course of Employee's employment hereunder, Employer may
utilize subsidiary production companies for the development of specific
programming, properties or projects. Employer shall have the right to loan or
make available, without additional compensation to Employee, Employee's services
as an officer or director of any subsidiary or affiliate of Employer or its
subsidiaries or parent company or to perform services for any programming,
property or project owned or controlled by Employer or any such parent or
subsidiary, provided, that his duties as an officer of any such parent or
subsidiary shall be consistent with his duties hereunder. Employee further
agrees that all the terms of this Employment Agreement shall be applicable to
Employee's services for each such parent or subsidiary.

        2.     Term of Employment. The term of Employee's employment ("Term")
with Employer shall commence on the Effective Date and shall end on July 17,
2007 unless terminated earlier as is provided in Paragraph 8 of this Agreement
or extended by mutual agreement of the parties. Employer shall inform Employee
in writing at least six (6) months prior to the end of the Term if Employer
wishes to extend the Term and if so upon what terms. If Employee wishes to
extend the Term the parties shall negotiate such extension in good faith, such
negotiations to be completed at least three (3) months prior to the end of the
Term.

        3.     Compensation.

        (a)   Salary. As compensation for Employee's services hereunder,
Employer shall pay to Employee a salary at the rate of £U.K. 341,850 per year
during the first year of the Term. During the second and third years of the
Term, Employee's salary shall be increased over the salary in effect during the
prior twelve month period by the greater of (i) 5% or (ii) the increase of the

--------------------------------------------------------------------------------



U.K. Retail Prices Index ("RPI") as compared to the RPI as of the first day of
such prior twelve month period. Such salary shall be paid biweekly, in arrears.

        (b)   Bonuses. After the end of each calendar year during the Term and
upon completion of the Term, Employee will be paid such bonus as Employer in its
discretion determines, provided that Employer shall pay Employee an annual bonus
of no less than 20% of his then annual salary rate in effect at the end of such
calendar year (pro rated for partial years). Bonus payments shall be made on the
date on which bonuses are paid to employees of Employer in general, but not
later than three months after the end of calendar year for which the bonus is
payable. Employer may, in its sole and absolute discretion, pay Executive
additional bonuses.

        (c)   Withholding. All payments of salary shall be made in appropriate
installments to conform with the regular payroll dates for salaried personnel of
Employer. Employer shall be entitled to deduct from each payment of compensation
(including salary and bonus) to Employee such items as are required under
applicable law.

        (d)   Expenses. During the Term, Employer shall pay or reimburse
Employee on an accountable basis for all reasonable and necessary out-of-pocket
expenses for entertainment, travel (including first class commercial air travel,
or if first class air travel is not available, on a best available commercial
basis), meals, hotel accommodations and other expenditures incurred by Employee
in connection with Employee's services to Employer in accordance with Employer's
expense account policies for its executive personnel or with the approval of the
Chief Executive Officer of Employer.

        (e)   Fringe Benefits. During the Term, Employee shall be entitled to
receive the following fringe benefits: (i) an allowance of £U.K. 1,000 per month
for an automobile, (ii) group medical, dental, life and disability insurance as
per Employer policy from time to time for comparable executives of Employer
and/or Crown Media Holdings, Inc., (iii) participation in any pension plan for
the UK employees of Employer or of Crown Entertainment Limited and (iv) any
other fringe benefits on terms that are or may become available generally to
comparable executives of Employer and/or Crown Media Holdings, Inc., including
five weeks paid vacation. Employee's level of participation in any Employee plan
will be subject to Employer's discretion, but shall be at least at a level
consistent with other comparable executives of Employer and/or Crown Media
Holdings, Inc.

        (f)    Incentive Compensation. Employee will be entitled to participate
in any employee stock option, Restricted Stock Unit or other incentive plans on
terms consistent with other senior executives of Crown Media Holdings, Inc. who
are at comparable levels of compensation and responsibilities.

        4.     Place of Employment. During the Term, Employee shall be required
to perform Employee's duties at the principal office of Employer or at such
other principal location of Employer in the United Kingdom (or such other
location as may be mutually agreeable to Employer and Employee), and Employee
shall undertake all reasonable travel required by Employer in connection with
the performance of Employee's duties hereunder.

        5.     Confidentiality, Intellectual Property; Name and Likeness.

        (a)   Employee agrees that Employee will not during the Term or
thereafter divulge to anyone (other than Employer (and its executives,
representatives and employees who need to know such information) or any persons
designated by Employer) any knowledge or information of any type whatsoever
designated or treated as confidential by Employer relating to the business of
Employer or any of its parent, subsidiaries or affiliates, including, without
limitation, all types of trade secrets, business strategies, marketing and
distribution plans as well as concrete proposals, plans, scripts, treatments and
formats described in subparagraph (b) below. Employee further agrees that

2

--------------------------------------------------------------------------------



Employee will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of
Employee's duties hereunder) without the prior written consent of Employer. This
provision does not apply to information which becomes available publicly without
the fault of Employee or information which Employee discloses in confidence to
his own privileged representatives or is required to disclose in legal
proceedings, provided Employee gives advance notice to the General Counsel of
Crown Media Holdings, Inc. and an opportunity to Employer to resist such
disclosure in legal proceedings.

        (b)   During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee during the Term which relate directly or indirectly to the business of
Employer or any of its subsidiaries or affiliates including, without limitation,
any proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable. Employee agrees that all such proposals, plans, scripts,
treatments, and formats are and will be the property of Employer. Employee
further agrees, at Employer's request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer's
expense.

        (c)   Employer shall have the right in perpetuity to use Employee's name
reasonably in connection with credits for programming, properties and projects
for which Employee performs any services.

        6.     Employee's Representations. Employee represents and warrants
that:

        (a)   Employee has the right to enter into this Agreement and is not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Employee from performing Employee's duties and
obligations hereunder;

        (b)   To the best of Employee's knowledge. Employee is not subject to
any undisclosed medical condition which might have a material effect on
Employee's ability to perform satisfactorily Employee's services hereunder.

        7.     Non-Competition; No Raid.

        (a)   During the Term, Employee shall not engage directly or indirectly,
whether as an employee, independent contractor, consultant, partner, shareholder
or otherwise, in a business or other endeavor which interferes with any of his
duties or obligations hereunder or which is directly competitive with the
business of the Employer or its subsidiaries, including but not limited to the
production. distribution or any other exploitation of audiovisual television
material.

        (b)   Employee further agrees that during the Term and for a period of
one year thereafter, Employee will not employ, or knowingly attempt to employ or
assist anyone else to employ, any person who Employee knows or reasonably should
know is, at the date of termination of Employee's employment, working as an
officer, policymaker or in high-level creative development or distribution
(including without limitation executive employees) for or rendering
substantially full-time services as such to Employer or Crown Media
Holdings, Inc.

        8.     Termination.

        (a)   This Agreement may be terminated and the Term ended on five
(5) business days' written notice for any one of the following reasons (except
(i) in which case termination shall occur on the date of death):

        (i)    The death of Employee;

        (ii)   The physical or mental disability of Employee to such an extent
that Employee is unable to render services to Employer for a period exceeding an
aggregate of thirty

3

--------------------------------------------------------------------------------






(30) business days during any twelve month period of the Term. For purposes of
counting the aggregate of thirty (30) business days, days properly designated by
Employee as vacation days shall not be counted;

        (iii)  For "cause," which for purposes of this Agreement shall be
defined as:

        (A)  the use of drugs and/or alcohol which interfere materially with
Employee's performance of Employee's services under this Agreement;

        (B)  Employee's conviction of any act which constitutes a felony under
federal, state or local laws or the law of any foreign country;

        (C)  Employee's persistent failure after written notice to perform, or
Employee's persistent refusal to perform after written notice, any of Employee's
duties and responsibilities pursuant to this Agreement; or

        (D)  Employee's dishonesty in non-trivial financial dealings with or on
behalf of Employer, its subsidiaries, affiliates and parent corporation or in
connection with performance of his duties hereunder.

        (b)   Employer shall also have the right to terminate Employee prior to
the expiration of the Term in addition to pursuant to Paragraph 8(a) above by
providing Employee with not less than ninety (90) days advance notice in
writing. In the event of a termination pursuant to this Paragraph 8(b), the
Employer shall pay to the Employee in a lump sum (but subject to
Paragraph 3(c)), the remaining amounts described in Paragraph 3(a) above for the
balance of the Term, discounted at a reasonable discount rate to present value
at the time of payment. If Employer terminates Employee under this
Paragraph 8(b), Paragraph 7 shall not apply from the date of termination.

        (c)   In the event that Employer terminates this Agreement due to any of
the reasons set forth in Paragraphs 8(a)(i), 8(a)(ii) or 8(a)(iii)(A-D) above,
Employee shall be paid Employee's salary through the later of the expiration of
the five (5) business days period referred to in Paragraph 8(a) or the end of
the month in which the termination event occurs, after which Employer's
obligation to pay salary to Employee shall terminate. After making the payments
provided for in this sub-paragraph (c), Employer shall have no further
obligations to Employee pursuant to this Agreement.

        (d)   Upon termination of this Agreement, Employee shall promptly return
all of Employer's property to Employer.

        (e)   Upon termination of Employee's employment for any reason, Employee
shall tender Employee's resignation from the Board of Directors of any of
Employer's subsidiaries or affiliates on which Employee is serving, and Employer
shall accept such resignation forthwith.

        9.     Breach; Remedies. Both parties recognize that the services to be
rendered under this Agreement by Employee are special, unique and extraordinary
in character, and that in the event of the breach by Employee of the terms and
conditions of this Agreement, Employer shall be entitled, inter alia, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either in law or in equity, to obtain damages for any breach of
this Agreement, and to seek to enforce the specific performance thereof by
Employee, and/or to seek to enjoin Employee from performing services for any
other person, firm or corporation. The parties further stipulate that the law of
Colorado shall apply to any dispute of action regarding this Agreement.

        10.   Assignment. This Agreement is a personal contract and, except as
specifically set forth herein, the rights, interests and obligations of Employee
herein may not be sold, transferred, assigned, pledged or hypothecated, although
he may assign or use as security payments due hereunder from Employer.

4

--------------------------------------------------------------------------------




The rights and obligations of Employer hereunder shall bind in their entirety
the successors and assigns of Employer, although Employer shall remain fully
liable hereunder. As used in this Agreement, the term "successor" shall include
any person. firm, corporation or other business entity which at the time,
whether by merger, purchase or otherwise, acquires all or substantially all of
the assets or business of Employer.

        11.   Amendment; Captions. This Agreement contains the entire agreement
between the parties. It may not be changed orally, but only by agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought. Paragraph headings are for convenience of
reference only and shall not be considered a part of this Agreement. If any
clause in this Agreement is found to be unenforceable, illegal or contrary to
public policy, the parties agree that this Agreement shall remain in full force
and effect except for such clause.

        12.   Prior Agreements. This Agreement supersedes and terminates all
prior agreements between the parties relating to the subject matter herein
addressed, and sets out the full agreement between the parties concerning its
subject matter. Notwithstanding the foregoing, it is understood that this
Agreement will take effect only on the Effective Date and until that date, the
previous employment agreement dated June 1, 2000, as amended, between the
parties will continue in full force and effect.

        13.   Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed effective when delivered in
person or. if mailed, by registered or certified mail, return receipt requested,
in which case the notice shall be deemed effective on the date of deposit in the
mails, postage prepaid, addressed to Employee at the address for Employee
appearing in Employer's records and, in the case of Employer, addressed to its
Chief Executive Officer at the address first written above. Either party may
change the address to which notices are to be addressed by notice in writing
given to the other in accordance with the terms hereof.

        14.   Periods of Time. Whenever in this Agreement there is a period of
time specified for the giving of notices or the taking of action, the period
shall be calculated excluding the day on which the giver sends notice and
excluding the day on which action to be taken is actually taken.

        15.   Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

        IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.


 
 
CROWN MEDIA INTERNATIONAL, LLC
 
 
By
 
/s/  DAVID EVANS      

--------------------------------------------------------------------------------

    Title   President and CEO
 
 
EMPLOYEE
 
 
/s/  JEFF HENRY      

--------------------------------------------------------------------------------

Jeff Henry

5

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
